Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/714249     Attorney's Docket #: ONS03485US
Filing Date: 12/19/2019;					
Applicant: Lee et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment filed 3/2/2022 has been acknowledged.
Claims 4, 15 and18-20 have been cancelled.
Claims 24 and 25 have been added.
Allowable Subject Matter
	Claims 1-3, 5-14, 16, 17, 21-23 and 26 are allowable over the prior art of record.

REASON FOR ALLOWANCE
1.	The following is an Examiner's Statement of Reasons for Allowance: 
As to independent claim 1, the prior art of record fails to show the combination recited in any of the claims.  , Hatta et al. (figures 1-25) specifically figure 14 show a power semiconductor device, comprising: a substrate 10,20 having an edge; an insulating layer 50 disposed over the substrate 10,20; a metal layer 80 disposed over the insulating layer 50 and including a first portion (left portion of 60 above 50 up until the bend) and a second portion (right portion of 60 on the side of 53 and top of 51 from the bend over), the first portion having a first thickness and the second portion having a second thickness that is greater than the first thickness, an upper surface (top surface of left portion of 60 above 50 up until the bend) of the first portion (left portion of 60 above 50 up until the bend) being at a level different from that of an (top surface of the right portion of 60 on the side of 53 and top of 51 from the bend over) of the second portion (right portion of 60 on the side of 53 and top of 51 from the bend over), the second portion (right portion of 60 on the side of 53 and top of 51 from the bend over) being disposed farther apart from the edge of the substrate 10,20 than the first portion (left portion of 60 above 50 up until the bend) and configured to function as a pad (electrode 60) on which a wire bonding process (The Examiner is interested in finding the final structure of the claimed invention.  The process is which the final structure is obtained is given little weight.) is performed; a coating layer 55 disposed over the metal layer 60; and a protective layer 80,91 covering the substrate 10,20, the insulating layer 50, the metal layer 60, and the coating layer 70.  In particular, the prior art of record fails to show or collectively teach the second portion being disposed farther apart from the edge of the substrate than the first portion and having the second thickness sufficiently large to function as a pad on which a wire bonding process is performed

  .	As to independent claim 16, the prior art of record fails to show the combination recited in any of the claims.  Sugahara et al. (figures 1-28) specifically figure 17 show a power semiconductor device 200, comprising: a substrate 1,2 having an edge; a first insulating layer 14 disposed over the substrate 1,2; a second insulating layer 8 disposed over the first insulating layer 14; a metal layer (left 54) disposed over the second insulating layer 8 and including a first portion (left portion of 54 above left portion 52a up until the bend) and a second portion (right portion of 54 above 52a portion at first bend from the left), the first portion (108,109 in figure 2B and 2C) having a first thickness and the second portion (right portion of 54 above 52a portion at first bend from the left) having a second thickness that is great than the first thickness, and the second portion (right portion of 54 above 52a portion at first bend from the left) being disposed farther apart from the edge of the substrate 1,2 than the first portion (left portion of 54 above left portion 52a up until the bend).  In particular, the prior art of record fails to show or collectively teach a metal layer disposed over the second insulating layer and including a first portion and a second portion, the first portion having a first thickness and the second portion having a second thickness that is great than the first thickness, the second portion being disposed farther apart from the edge of the substrate than the first portion; a passivation layer disposed over the second insulating  covering the substrate, the first insulating layer, the second insulating layer, the metal layer, the passivation layer, and the coating layer.  Also, claim 26 is allowable with allowable subject matter from claim 14 into features or claim 1.

  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3/10/2022
/Alexander O Williams/
Primary Examiner, Art Unit 2826